F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              JUL 1 1999
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                             No. 99-8006
 JAMES KENNETH WARD, a/k/a Ken Ward,                              (D. Wyo.)
 a/k/a Dean Connelly, a/k/a Jack Riemer,                    (D.Ct. No. 95-CR-45)

          Defendant-Appellant,
                        ____________________________

                                ORDER AND JUDGMENT *


Before BALDOCK, BARRETT, and BRORBY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      Defendant-Appellant, James Kenneth Ward, appeals the district court's


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
decision to revoke his supervised release and impose a new term of imprisonment

and supervised release. We exercise jurisdiction pursuant to 28 U.S.C. § 1291,

and affirm.



BACKGROUND

      Mr. Ward was convicted in December 1995 for stealing and reselling farm

equipment and vehicles. The court sentenced him to three concurrent terms of

twenty-five months in prison, followed by a three-year supervised release. Mr.

Ward served the prison term and began his supervised release October 27, 1997.

Almost one year later, Idaho authorities charged him with felony domestic

violence in an Idaho state court. After learning of the alleged offense, Mr.

Ward’s federal probation officer filed a Petition on Supervised Release informing

the district court of Mr. Ward’s state domestic violence charge and requesting the

court revoke his supervised release. At the revocation hearing, the district court

heard testimony from several witnesses regarding the events surrounding the

alleged domestic violence incident. We provide the following summary of the

relevant testimony.



      On the morning of October 17, 1998, Sergeant James Walker, a police

officer in St. Anthony, Idaho, responded to a disturbance reported at a house


                                         -2-
where Mr. Ward resided with his girlfriend, Jeanni Kollander. When Officer

Walker arrived at the scene, he first encountered Bert Flamm, the landlord and

neighbor who made the call to the police. Mr. Flamm testified that earlier that

morning, his wife told him about some commotion and yelling at the residence

next door. Mr. Flamm also explained that Payton Carlson, a young friend of his

son who was staying with them, told him he heard a disturbance next door and

saw a woman – later identified as Ms. Kollander – outside near a vehicle calling

for help and apparently in distress. According to Mr. Flamm, Mr. Carlson also

reported seeing a man exit the neighbor’s residence and carry Ms. Kollander back

inside. Based on this information, Mr. Flamm went next door to see if everything

was all right, but Ms. Kollander refused to let him in the house or come outside

to speak with him. This strange response, coupled with earlier reports of what

transpired, caused Mr. Flamm to fear for Ms. Kollander’s safety and prompted his

call to the police.



       After talking with Mr. Flamm, Officer Walker approached the neighbor’s

residence and knocked on the door. Several minutes passed before Ms.

Kollander responded. However, she still refused to open the door or come

outside, and talked from behind the closed door. Concerned with her safety, and

not knowing whether someone was holding Ms. Kollander against her will,


                                        -3-
Officer Walker persisted in his request for her to open the door. Finally, she

opened it slightly. ( Id. at 19, 48.) Through the opening, Officer Walker saw Mr.

Ward standing directly behind Ms. Kollander. Officer Walker also noticed a

vertical gash in Ms. Kollander’s forehead. Fearing she was in danger, he pushed

the door open, took Ms. Kollander by the arm, and asked her to step outside. Mr.

Ward immediately objected and attempted to physically restrain Ms. Kollander

from leaving the residence. In response, Officer Walker drew his “pepper mace”

spray and commanded Mr. Ward not to interfere. He then escorted Ms. Kollander

to his waiting patrol car. As they left the house, she thanked Officer Walker

profusely and begged him not to make her go back.



      Leaving Ms. Kollander in the patrol car with Mr. Flamm, Officer Walker

returned to the house to question Mr. Ward. He approached the house and

knocked, but Mr. Ward refused to open the door. Concerned Mr. Ward might be

trying to secure a weapon, Officer Walker opened the door himself. He found

Mr. Ward standing just inside the entryway and immediately noticed blood on

both Mr. Ward’s arms and scratch marks on his shoulders. Officer Walker asked

Mr. Ward what happened. Receiving no response to his questions and believing

Mr. Ward committed some act of violence against Ms. Kollander, Officer Walker

placed him under arrest for domestic battery.


                                        -4-
       Based on this testimony, the district court found the government

established by a preponderance of the evidence that Mr. Ward committed a

material violation of the conditions of his supervised release. The court then

revoked his supervised release and ordered Mr. Ward to serve an additional term

of fifteen months in prison followed by a nine-month term of supervised release.

In addition to reiterating the previous conditions of supervised release, the court

prohibited Mr. Ward from being employed in the sale, procurement, or

transportation of heavy equipment or farm equipment while on supervised

release. 1



DISCUSSION

       Mr. Ward raises three challenges to the district court’s revocation of

supervised release and resentencing. First, he contends the district court violated

his due process rights by relying on certain hearsay testimony at the revocation

hearing. Second, he claims the court improperly based its finding that he

violated the conditions of his supervised release on insufficient evidence.


       1
          Mr. Ward filed a motion to supplement the record on appeal to include an Order
dated January 8, 1999, from the Seventh Judicial District Court for the State of Idaho,
dismissing the domestic violence charges against him without prejudice. Because the
Idaho court’s decision to dismiss did not occur until after the revocation hearing before
the district court, we find the order of dismissal has no bearing on our review of the
district court’s prior, independent findings. For this reason, Mr. Ward’s motion to
supplement the record is denied.

                                           -5-
Finally, he argues the court erred when it sentenced him to a new term of

imprisonment and supervised release which included the additional employment-

related condition. We address these contentions in turn.



A.    Hearsay – Due Process

      Mr. Ward challenges the admission of several out-of-court declarations

during the revocation hearing, claiming the court’s decision to admit this

testimony violated his due process rights to confront and cross-examine adverse

witnesses. He identifies the inappropriately admitted hearsay as: (1) Mr.

Flamm’s testimony regarding the statement Payton Carlson made to him about

seeing Ms. Kollander outside her house crying for help and then seeing a man

carry her back inside the house; (2) the testimony of Officer Walker regarding

what the police dispatcher told him about the substance of Payton Carlson’s

statement to Mr. Flamm; and (3) Officer Walker’s testimony that Dr. Blackburn,

Ms. Kollander’s treating physician, told him Ms. Kollander stated her injuries

occurred from falling down stairs.



      Although Mr. Ward acknowledges the district court’s discretion to admit

such testimony, he contends the court nevertheless denied him due process

because he was never afforded the opportunity to confront and cross-examine


                                        -6-
Payton Carlson or the doctor. He also claims that before admitting the out-of-

court statements, the court should have balanced the importance of this evidence

with (1) the court’s own findings, (2) his opportunity to refute the evidence, (3)

the consequences of the court’s findings, (4) the difficulty and expense of

procuring witnesses, and (5) the traditional indicia of reliability borne by the

evidence. See United States v. Walker , 117 F.3d 417, 420 (9th Cir.),        cert. denied ,

118 S. Ct. 394 (1997).



       We emphasize at the outset of our analysis that the Federal Rules of

Evidence do not strictly apply in proceedings to revoke supervised release, and

the admission of hearsay evidence is permissible so long as it is otherwise

reliable and the court balances Mr. Ward’s right to confront adverse witnesses

against the government’s grounds for denying confrontation.          United States v.

Frazier , 26 F.3d 110, 114 (11th Cir. 1997);      see also United States v. Waters   , 158
F.3d 933, 940 (6th Cir. 1998) (ruling that a district court can consider reliable

hearsay testimony in a hearing regarding revocation of supervised release); . We

review the alleged due process violations      de novo , United States v. Clark , 84
F.3d 378, 381 (10th Cir. 1996), and the district court’s assessment of reliability

for abuse of discretion.   Waters , 158 F.3d at 940. However, the findings are

subject to a harmless error analysis.   Frazier , 26 F.3d at 114.


                                            -7-
      A review of the record in this case shows the district court properly simply

determined the Federal Rules of Evidence do not strictly apply to supervised

release hearings. However, when faced with hearsay objections, the court

neglected to make specific findings of reliability or explicitly balance Mr. Ward’s

confrontation rights against the government’s reasons for not producing the

witness. Such omission constitutes error. Nevertheless, we find the error

harmless in light of the overwhelming weight of the evidence presented to the

district court demonstrating Mr. Ward violated the terms of his supervised

release, see Frazier , 26 F.3d at 114 (finding harmless the district court's error in

failing to make findings on the record concerning the reliability of hearsay

testimony or to weigh the defendant's right of confrontation against the

government's reasons for not producing the witness), the reliability of the hearsay

evidence, and Mr. Ward’s failure to show prejudice      see Walker, 117 F.3d at 420-

21.



      The reliability of that evidence is apparent from other corroborating

uncontested evidence. For example, Mr. Flamm’s testimony regarding what

Payton Carlson told him about seeing Ms. Kollander outside her house in

apparent distress corroborated Ms. Kollander’s admission that she had a

disagreement with Mr. Ward and ran outside in front of the house while yelling.


                                          -8-
Moreover, Officer Walker’s testimony about blood on Mr. Ward’s arms at the

time of arrest is consistent with Payton Carlson’s statement about Mr. Ward

carrying, or at least touching, Ms. Kollander, who was bleeding from a wound on

her forehead. With regard to Officer Walker’s testimony containing Dr.

Blackburn’s statement about what Ms. Kollander reported to hospital staff as the

cause of her injuries, we find the record contains no basis for doubting his ability

as a law enforcement officer to accurately report what he learned in the course of

his investigation, see Taylor v. United States Parole Comm’n   , 734 F.2d 1152,

1156 (6th Cir. 1984) (dissenting opinion), and Mr. Ward does not present any

serious challenge to the reliability of the statement.



      Finally, we believe, given the weight of the non-hearsay evidence

establishing Mr. Ward violated his supervised release, it is unlikely the admission

of the hearsay testimony prejudiced Mr. Ward’s case and produced a different

result than would have occurred without it. This absence of prejudice, combined

with the weight of the evidence, convinces us that although the district court

failed to make specific findings of reliability or conduct the required balancing

test, such error was harmless.



B.    Challenge to Supervised Release Revocation


                                          -9-
       Mr. Ward argues that insufficient evidence supports the district court’s

finding he committed an act of domestic violence in violation of the terms of his

supervised release. In support, he disregards the overwhelming inculpatory

evidence in the record and relies solely on evidence favorable to him.



       We review the district court’s decision to revoke a term of supervised

release for abuse of discretion,   United States v. McAffee , 998 F.2d 835, 837 (10th

Cir. 1993), and its subsidiary factual findings for clear error,        United States v.

Hall , 984 F.2d 387, 389 (10th Cir.),    cert. denied , 508 U.S. 965 (1993). In order

to revoke Mr. Ward’s term of supervised release, the trial court must find by a

preponderance of the evidence that he violated a condition of his release. 18

U.S.C. § 3583(e)(3). The trial court, as the trier of facts, has the exclusive

function of appraising credibility, determining the weight to give testimony,

drawing inferences from the facts established, and reaching ultimate conclusions

of facts. United States v. Leach , 749 F.2d 592, 600 (10th Cir. 1984);          see also

Thunder Basin Coal Co. v. Southwestern Pub. Serv. Co.              , 104 F.3d 1205, 1212

(10th Cir. 1997). In reviewing the sufficiency of the evidence, we must view all

of the evidence, both direct and circumstantial, and all reasonable inferences to

be drawn therefrom, in the light most favorable to the government.            Leach , 749

F.2d at 600.


                                             -10-
      As an initial matter, we acknowledge no   direct evidence shows Mr. Ward

committed an act of domestic violence against Ms. Kollander. In fact, the only

witnesses to Ms. Kollander’s injury – Mr. Ward and Ms. Kollander – testified the

gash on her forehead resulted from an accident in the home. However, sufficient

and highly persuasive circumstantial evidence clearly contradicts Mr. Ward’s and

Ms. Kollander’s innocent explanations of the events leading to the domestic

violence charge. For instance, the evidence shows Ms. Kollander suffered the

significant injury to her head around the same time she argued with Mr. Ward

and ran outside crying and in distress. In addition, the hearing testimony

establishes that during this incident, a man – presumably Mr. Ward – came out

and carried her back inside the house. This coincides with the blood on Mr.

Ward’s arms and scratch marks on his shoulders, and indicates some sort of

physical struggle had taken place shortly before his arrest. The record indicates

Ms. Kollander refused to open the door to talk to Mr. Flamm when he went to

check on her, and he testified that “[s]he did not sound like she was okay” when

she spoke to him through the door. The record also contains highly persuasive

evidence of Ms. Kollander’s immediate, profuse, and repeated thanks to Officer

Walker for removing her from the house and her urgent plea not to make her

return. Further testimony indicated that Ms. Kollander profusely thanked Mr.

Flamm immediately after the incident and warned him Mr. Ward was extremely


                                        -11-
violent and dangerous when he was angry, and would hurt him and his family if

he saw him helping her. Finally, even though Ms. Kollander testified on Mr.

Ward’s behalf and denied he committed any act of physical violence against her,

her earlier conflicting statements and other evidence show she lacks credibility

and most likely lied to protect him.   2




       For instance, at the hearing, Ms. Kollander testified the gash on her

forehead resulted from her angrily turning around and hitting her head on a door

jamb. This contradicts her statement to hospital staff that it resulted from falling

down some stairs.



       This circumstantial evidence, and the reasonable inferences drawn

therefrom, together with the district court’s apparent credibility determinations,

form a sufficient basis for the district court’s conclusion. Thus, we affirm the



       2
          When considering Ms. Kollander’s testimony, the district court was no doubt
aware of the unfortunate, but frequent tendency of domestic abuse victims to refuse to
cooperate in the prosecution of the abusers after the incident has passed and to even lie to
protect them in some cases. This phenomenon is evident in this case from Ms.
Kollander’s conduct. She initially thanked Mr. Flamm and the officer for removing her
from the house and begged not to go back; then suddenly she changed her demeanor and
requested to return to the house. In situations like this, the court must often discredit the
potentially fabricated testimony of the victim exonerating the perpetrator, and focus on
other evidence in order to accurately assess what occurred.


                                            -12-
district court’s finding that the government met its burden of showing, by a

preponderance of the evidence, that Mr. Ward committed an act of domestic

violence in breach of the conditions of his supervised release.



C.    Resentencing

      Mr. Ward argues the district court improperly sentenced him to another

term of imprisonment, a new term of supervised release, and a new condition of

his supervised release. We review    de novo the district court's sentencing decision

following revocation of supervised release.      See United States v. Rockwell , 984
F.2d 1112, 1114 (10th Cir.),   cert. denied , 508 U.S. 966 (1993).



      The guidelines for the imposition and revocation of supervised release,

provide in relevant part that the district court may “revoke a term of supervised

release, and require the defendant to serve in prison all or part of the term of

supervised release ... without credit for time previously served on post-release

supervision” on a finding by a preponderance of the evidence that the defendant

“violated a condition of supervised release.” 18 U.S.C. § 3583(e)(3). In

addition, “[w]hen a term of supervised release is revoked and the defendant is

required to serve a term of imprisonment ..., the court may include a requirement

that the defendant be placed on a term of supervised release after imprisonment.”


                                          -13-
18 U.S.C. § 3583(h). These provisions plainly validate the district court’s

decision to impose both a prison term and another term of supervised release

following revocation.



      We review separately, however, the court’s imposition of a new condition

of supervised release prohibiting Mr. Ward from being employed in the sale,

procurement, or transportation of farm or heavy equipment. A special condition

of supervised release prohibiting a defendant from engaging in a specified

occupation or profession must satisfy the following general requirements: (1) the

condition must reasonably relate to the circumstances of the offense and the

history and characteristics of the defendant; (2) the condition must involve no

greater deprivation of liberty than is reasonably necessary, and (3) the condition

must be consistent with any pertinent policy statements by the Sentencing

Commission. See 18 U.S.C. § 3583(d); U.S.S.G. § 5F1.5;      United States v. Edgin ,

92 F.3d 1044, 1048 (10th Cir.1996),     cert. denied, 519 U.S. 1069 (1997)

(interpreting § 3583(d) and § 5F1.5).



      Our review of this case persuades us that the court’s decision to impose the

additional condition prohibiting Mr. Ward from selling farm or heavy equipment

is authorized by § 3583(h) and meets all the necessary requirements. Mr. Ward


                                          -14-
was originally convicted on various charges stemming from stealing and re-

selling farm and heavy equipment. A new condition of supervised release

limiting his involvement with this type of equipment is clearly a wise

preventative measure bearing a direct relationship to the nature and

circumstances of his original offense. It also involves no greater deprivation of

liberty than necessary to meet the needs of deterring future criminal conduct and

protecting the public. Accordingly, we affirm the sentence in its entirety.



CONCLUSION

         For the reasons stated above, we    AFFIRM the decision of the district

court.

                                            Entered by the Court:

                                            WADE BRORBY
                                            United States Circuit Judge




                                             -15-